The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of these claims, the recitations “roller type conveyors” (emphasis added) is vague, i.e., the scope of the claim is indeterminate as it is not clear what is meant by or constitutes a “roller type”.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al (US 6,082,266) in view of Maloney et al (US 2007/0151499) and Zhang et al (CN 106379481).
Auzins shows an air cushion vehicle 10, comprising: an air cushion hull configured for travel on at least water; a deck 13 (col. 3:29) supported by the hull; and a cargo handling assembly coupled with the deck, the cargo handling assembly being constructed and arranged to guide individual cargo items 11 and/or 20 in a track 18 to an aft end of the deck for unloading from the aft end (col. 3:48-59). 
Auzins does not explicitly state that the vehicle is an amphibious vehicle configured for travel on water and land, or that the cargo handling assembly is a multi-track cargo handling assembly which guides the cargo items in parallel tracks to the aft end of the deck for unloading.
However, it is believed that one of ordinary skill in the art would recognize the air cushion vehicle of Auzins to be generally consistent with an amphibious vehicle capable of travelling on at least some land surfaces, such as a beach, in addition to water. Additionally, it is noted that, in general, the mere duplication of the essential working parts of a device involves only routine skill in the art.
Further, Maloney shows a substantially similar amphibious air cushion vehicle 11 (compare Fig. 1 of each reference) capable of travelling on land and water and which accommodates multiple lanes of cargo to be unloaded therefrom (Figs. 6-7; pars. [0005], [0006], [0056] – [0058]).
Zhang shows a cargo ship having a deck 2 supported by a hull 1, and a multi-track cargo handling assembly 5 coupled with the deck, the multi-track cargo handling assembly being constructed and arranged to guide individual cargo items 10 in parallel tracks 4 to an aft end of the deck.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the air cushion vehicle of Auzins so as to be an amphibious vehicle capable of traveling on land as well as water (to any extent this feature is not inherent), and to have provided the cargo handling assembly as a multi-track cargo handling assembly constructed and arranged to guide individual cargo items in parallel tracks, as collectively suggested by Maloney and Zhang, to enable faster and more efficient loading and/or unloading of multiple cargo items on land as well as water.
Re claim 9, Auzins discloses a stern ramp assembly 14, the stern ramp assembly being constructed and arranged to pivot relative to the deck between (i) a deployed position in which individual cargo items guided within the track unload from the cargo handling assembly over the stern ramp assembly and off the air cushion vehicle (col. 3:9-12 and 48-59; col. 5:1-9), and (ii) a non-deployed position in which a free end of the stern ramp assembly extends upward to prevent individual cargo items guided within the track from unloading from the cargo handling assembly over the stern ramp assembly and off the air cushion vehicle (inherent).
Auzins appears to show the ramp assembly 14 to be part of the cargo rack 11, and as such does not show the ramp assembly to be coupled with the deck.
However, Maloney teaches a stern ramp assembly 47 coupled with deck 49, the stern ramp assembly being constructed and arranged to pivot relative to the deck between (i) a deployed position in which individual cargo items guided within the parallel lanes can unload from the multi-lane cargo handling assembly over the stern ramp assembly and off the amphibious air cushion vehicle, and (ii) a non-deployed position in which a free end of the stern ramp assembly extends upward to prevent individual cargo items guided within the parallel lanes from unloading from the multi-lane cargo handling assembly over the stern ramp assembly and off the amphibious air cushion vehicle.
Therefore, it would have been obvious to have further modified the apparatus of Auzins by configuring the stern ramp assembly so as to be coupled with the deck and to  be constructed and arranged to pivot relative to the deck between (i) a deployed position in which individual cargo items guided within the parallel tracks unloaded from the multi-track cargo handling assembly over the stern ramp assembly and off the amphibious air cushion vehicle, and (ii) a non-deployed position in which a free end of the stern ramp assembly extended upward to prevent individual cargo items guided within the parallel tracks from unloading from the multi-track cargo handling assembly over the stern ramp assembly and off the amphibious air cushion vehicle, as suggested by Maloney, so that, rather than constructing each cargo item with its own ramp, a single ramp could be used for unloading all of the cargo items.
Re claim 19, when modified in the manner set forth above, the amphibious air cushion vehicle of Auzins could obviously be used to perform the method steps as claimed, including loading the cargo items onto the multi-track cargo handling assembly (inherent), moving the vehicle to a landing location on land, and dropping the cargo items onto the landing location, as clearly the purpose of an amphibious cargo carrying vehicle is to be able to travel on and to load/unload cargo to/from land as well as water.

Claims 2-8, 11-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al in view of Maloney et al and Zhang et al, as applied to claims 1, 9 and 19 above, and further in view of Neumann et al (US 2004/0247422).
The multi-track cargo handling assembly of Auzins as modified above would obviously include the set of guide rails 4 of Zhang which define the parallel tracks and are constructed and arranged to constrain movement of the cargo items along the parallel tracks. However, such tracks are not coupled with a separate framework coupled to the deck, but rather are apparently coupled directly to the deck.
Neumann shows several embodiments of a cargo handling assembly for use on a cargo carrying surface, comprising a framework 110 (see Fig. 1; noting that, although not explicitly labeled, such a framework is also present in the Figs. 2 and 3 embodiments) coupled with a deck 204 of cargo handling equipment 200, and a set of guide rails 212/312 coupled to the framework (note: the separate guide rails 212 of Fig. 2 can be made integral with the cargo handling assembly as per the guide rails 312 of Fig. 3; see pars. [0027] and [0030]), wherein the guide rails define a track for guiding individual cargo items along the track to an end of the deck for unloading cargo items therefrom (pars. [0030] – [0032]).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the air cushion vehicle of Auzins by providing a separate frame for coupling the guide rails to the deck, as taught by Neumann, so that the cargo handling assembly could be made as a modular or retrofittable assembly that could be readily attached to or detached from a deck surface of the vehicle as desired or appropriate.
Re claim 3, Zhang further discloses that the set of guide rails includes: an inner guide rail, a portside guide rail, and a starboard side guide rail; wherein the inner guide rail and the portside guide rail are parallel to each other to constrain a first set of cargo items within a first cargo track; wherein the inner guide rail and the starboard side guide rail are parallel to each other to constrain a second set of cargo items within a second cargo track that is parallel to the first cargo track (Figs. 1, 4, 5, 10, 11). Such features would obviously be included in the vehicle of Auzins when modified in the manner described above.
Re claims 4 and 5, Neumann discloses the cargo handling assembly to further include a plurality of rollers 208 fastened to the framework and arranged within a plane above the deck, the plurality of rollers enabling cargo pallets to slide fore and aft within the first and second cargo tracks, and wherein the framework includes a set of roller rails 209-211 that extend along the cargo track between the guide rails, the set of roller rails and the plurality of rollers forming a set of “roller type” conveyors that enables cargo pallets within the cargo track to slide fore and aft (pars. [0030] – [0032]).
Neumann shows only a single cargo track and as such does not disclose multiple sets of roller rails, comprising:
a first set of roller rails that extend along a first cargo track between an inner guide rail and a portside guide rail, the first set of roller rails and a first group of rollers of the plurality of rollers forming a first set of roller type conveyors that enables cargo pallets within the first cargo track to slide fore and aft; and
a second set of roller rails that extend along a second cargo track between the inner guide rail and a starboard side guide rail, the second set of roller rails and a second group of rollers of the plurality of rollers forming a second set of roller type conveyors that enables cargo pallets within the second cargo track to slide fore and aft. 
However, inasmuch as Zhang discloses first and second cargo tracks defined by inner, portside and starboard side guide rails, as noted above with respect to claim 3, it would have been an obvious design expediency to have incorporated the “roller type” conveyors of Neumann as first and second sets of such conveyors between the respective port side, inner and starboard side guide rails in the first and second cargo tracks of Zhang, as this would merely be the duplication of parts to provide the advantages of the roller type conveyors of Neumann for assisting in the unloading of cargo in both cargo tracks of the modified vehicle of Auzins.
Re claim 6, the slats 110 of Neumann are considered to be “lateral strapping”, as broadly claimed, such lateral strapping being coupled with the deck, the lateral strapping fastening the guide rails and the roller rails to the deck and holding the guide rails and the roller rails parallel to each other (see par. [0021], which also describes other types of “strapping” which may be used to attach the guide rails and roller rails to the deck, again noting that the slats are used in the Figs. 2 and 3 embodiments as well). This feature would obviously be included in the vehicle of Auzins when modified in the manner described above.
Re claims 7 and 8, Neumann discloses that each guide rail includes:
a vertically extending portion (not separately labeled but can be seen in Fig. 3) that extends from the deck in an upward direction to a height which is above the plurality of rollers relative to the deck to constrain movement of the cargo pallets along the cargo tracks (par. [0030]); and
a top flange 316 coupled with the vertically extending portion of that guide rail to prevent edges of the cargo pallets from moving in a vertical direction above that guide rail (par. [0030]). 
Again, such features would obviously be included in the vehicle of Auzins when modified in the manner described above.
Claim 11-17 and 20 are treated in the same manner as analogous claims 2-8.
Claim 18 is treated in the same manner as claim 9 in par. 6 above.
 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Auzins et al in view of Maloney et al and Zhang et al, as applied to claims 1 and 9 above, and further in view of Corrigan et al (US 9,630,545).
Auzins as modified shows that the stern ramp assembly includes a stern ramp that defines a ramp surface capable of aligning with a deck surface of the amphibious air cushion vehicle deck, but does not show a framework that mounts to the stern ramp over at least a portion of the ramp surface defined by the stern ramp to smoothen transition of cargo items sliding from the multi-track cargo handling assembly over the stern ramp assembly and off the amphibious air cushion vehicle.
Corrigan shows a vehicle 10 for loading and unloading palletized cargo PC to and from a deck surface 26 thereof, wherein the deck includes a multi-track cargo handling assembly 20 having a pair of adjacent parallel tracks 34, 36 along which the palletized cargo traverses (Figs. 1-2), wherein the aft end of the deck includes a liftgate platform 48 having a framework mounted thereon (includes at least pairs of rails 50, 52; Fig. 2A) that smoothens the transition of cargo sliding from the cargo handling assembly to the platform for offloading therefrom.
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have further modified the air cushion vehicle of Auzins by providing a framework mounted to the stern ramp over at least a portion of the ramp surface defined by the stern ramp to smoothen transition of cargo items sliding from the multi-track cargo handling assembly over the stern ramp assembly and off the amphibious air cushion vehicle, as suggested by Corrigan, to provide an improved cargo offloading operation.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references were cited either by applicant or the examiner in co-pending parent application 16/983461 and are of general interest to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

11/28/22